Title: Sunday 6th 1780
From: Adams, John Quincy
To: 


       At about 8 o clock got up and at about half after nine Pappa brother Charles and myself went to a Protestant Church where they spoke English. We heard a very good sermon. At about twelve o clock we got home. We dined at our lodgings and at about 5 o clock we drank tea there. After tea we went to take a walk. We walked all about the town and got back at about half after six. I will now give a short description of this town. It is not a very large city but it is very agreable. There are Seven canals which pass through the town a great number of Small vessels in them but there are no large vessels in this harbour. In each street which is on the side of the water there is a row of Trees. There are 4 Churches in Rotterdam 2 of which are Protestants and the other 2 are catholicks. Most all this town are Protestants but there are also a great number of Catholicks. There are about 70,000 inhabitants in this city. There are a great number of draw bridges here. There are a Great number of English in this town. I have heard that near half the inhabitants are Englishmen. There are also a great number of English shops here but there are very few French here. I have seen no Frenchmen at all in this city.
       The text to day was. For I say through the grace given unto me to every man that is among you not to think of himself more highly than he ought to think but to think soberly according as God hath dealt to every man the measure of Faith. Romans twelvth chapter third verse.
      